DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5-6, 10, 14, 19-21 have been amended. Claims 1-21 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 09/03/2020, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US 20170332099 A1).
The indicated allowability of claims 5-6, 10-14 is withdrawn in view of the newly discovered reference(s) to Lee (US 20170332099 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 12-13, 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20170332099 A1).

Regarding claim 1, Lee teaches a method of processing video data, comprising 
determining motion information of a current video block of a video (a set of motion information may be available. [0095]); 
coding the current video block based on the determined motion information (When a video coder (e.g., video encoder 20 and/or video decoder 30) is to code motion information [0127]); and 
updating a table using a new motion candidate corresponding to the determined motion information (Motion compensation unit 44 may add candidates to the candidate list based on a particular, predetermined order. [0074]); 
wherein the table comprises one or more motion candidates derived from one or more video blocks that have been coded, and at least one motion candidate is removed from the table, due to the at least one motion candidate being identified as a redundancy of current motion candidates by a redundancy checking before adding the new motion candidate into the table, wherein at least one motion candidate in the table is checked during determination of motion information of a subsequent video block ([0267] For a given list of candidates, two factors that may determine the efficiency of the merge candidate list is (1) ordering of the candidate list (e.g., how to assign the order of the candidates in the list) and (2) pruning (e.g., removing the redundancy among those candidates).), 
wherein the redundancy checking is performed in an order of one or more indices of one or more motion candidates in the table (In general, it is preferred to have the most likely chosen candidate to be first in order in the candidate list, as the index to the first candidate may be signalled with fewer. Also, having more varied candidates in the list (e.g., less redundancy) increases the chances that a more accurate motion vector is present among the candidates in the list. [0267]).

Regarding claim 2, Lee teaches the method of claim 1, wherein the coding comprises generating a bitstream representation from the current video block ([0007] In one example, this disclosure describes a method of decoding video data, the method comprising receiving a current block of video data encoded with a merge mode).

Regarding claim 3, Lee teaches the method of claim 1, wherein the coding comprises generating the current video block from a bitstream representation ([0085] During the decoding process, video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20.).

Regarding claim 4, Lee teaches the method of claim 1, wherein the determination of motion information of a subsequent video block comprises: 
checking at least one motion candidate in the table during construction of a motion candidate list; and deriving the motion information using the motion candidate list (each PU is coded with a unique inter-prediction mode to derive the set of motion information [0114]. A pruning process compares one motion vector candidate against the others in the current candidate list to avoid inserting identical candidate in certain circumstances [0138].).

Regarding claim 5, Lee teaches the method of claim 1, wherein the order of the one or more indices of the one or more candidates corresponds to an order that the current motion candidates have been added to the table or in an order of a coding process of blocks from (video encoder 20 and video decoder 30 would be configured to order the motion vector candidate list, using fixed candidates a, e, f, j, and k, as follows: MV1 --candidate a (index 0), MV0 --candidate e (index 0), MV3 candidate j (index 0), MV2 candidate f (index 0), MV4 --candidate k (index 0). [0282]).  

Regarding claim 6, Lee teaches the method of claim 1, wherein the order of the one or more indices of the one or more candidates corresponds to  an order from a first motion candidate with a minimum index in the table to a last motion candidate with a maximum index in the table (it is preferred to have the most likely chosen candidate to be first in order in the candidate list, as the index to the first candidate may be signalled with fewer. [0267]).

Regarding claim 7, Lee teaches the method of claim 1, wherein the redundancy checking is terminated when a redundant motion candidate in the table is identified (To reduce the complexity, only a limited numbers of pruning processes is applied instead of comparing each potential one with all the other existing ones. [0138]).

Regarding claim 8, Lee teaches the method of claim 1, wherein redundancy checking comprises comparing motion candidates in the table with the new motion candidate ([0138] Video coders configured in accordance with HEVC may also perform a pruning process for candidate insertion.).  

Regarding claim 10, Lee teaches the method of claim 1, teaches wherein the order of the one or more indices of the one or more candidates is based on a sequence of addition of the motion candidates into the table (Motion compensation unit 44 may add candidates to the candidate list based on a particular, predetermined order. [0074]).

Regarding claim 12, Lee teaches the method of claim 10, wherein the at least one motion candidate in the table is checked in an order of at least one index of the at least one motion candidate during determination of motion information of the subsequent block ([0267] For a given list of candidates, two factors that may determine the efficiency of the merge candidate list is (1) ordering of the candidate list (e.g., how to assign the order of the candidates in the list) and (2) pruning (e.g., removing the redundancy among those candidates).).

Regarding claim 13, Lee teaches the method of claim 10, wherein the sequence of addition of the candidates into the table is based on a sequence of coding blocks from which the candidates are derived (Motion compensation unit 72 may add candidates to the candidate list based on a particular, predetermined order [0090].).

Regarding claim 15, Lee teaches the method of claim 1, wherein a motion candidate in the table comprises motion information different from any other motion candidates in the table ([0267] For a given list of candidates, two factors that may determine the efficiency of the merge candidate list is (1) ordering of the candidate list (e.g., how to assign the order of the candidates in the list) and (2) pruning (e.g., removing the redundancy among those candidates). having more varied candidates in the list (e.g., less redundancy) increases the chances that a more accurate motion vector is present among the candidates in the list. [0267]).  

Regarding claim 16, Lee teaches the method of claim 1, wherein a motion vector (MV) difference between an MV of a motion candidate in the table and an MV of a same reference picture of another motion candidate is not smaller than a threshold (refers to the same picture, MVD between MV.sub.L0C1 and MV.sub.L0C2 (and/or MV.sub.L1C2 and MV.sub.L1C1) is computed. Then, video encoder 20 and video decoder 30 may be configured to add the derived combi-mv to the motion vector candidate list after pruning if one of the following conditions is satisfied: (1) If MVD is between two thresholds, TH.sub.1<MVD<TH.sub.2, or [0296]).  

Regarding claim 17, Lee teaches the method of claim 1, wherein the updating is performed if at least one condition is satisfied, wherein the at least one condition is based on at least one of a coding mode of current video block or source of motion information of a corresponding motion candidate ([0090] Assuming that the syntax elements indicate that merge mode is performed, motion compensation unit 72 may form a candidate list including a set of merge candidates. Motion compensation unit 72 may add candidates to the candidate list based on a particular, predetermined order.).  

Regarding claim 18, Lee teaches the method of claim 1, wherein a motion candidate in the table is associated with motion information including at least one of: a block position information to indicate from which the motion information is coming, a prediction direction, a reference picture150493822.1Inventor Li ZHANG et al.Docket No.: 130408-8523.US11 Appl. No. : 17/011,058Filed : September 3, 2020Page: 5 of 12index, motion vector values, an intensity compensation flag, an affine flag, a motion vector difference precision, or motion vector difference value ([0313] In another example of the disclosure, video encoder 20 may be configured to prune the motion vector candidate list based on motion vector difference information of the motion vector candidates in the motion vector candidate list.).

Regarding claim 19, Lee teaches a video processing apparatus comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0041] Computer-readable medium 16 may include transient media, such as a wireless broadcast or wired network transmission, or storage media (that is, non-transitory storage media; [0008] In another example, this disclosure describes an apparatus configured to decode video data, the apparatus comprising a memory configured to store a current block of video data and one or more processors), cause the processor to: 
determine motion information of a current video block of a video (a set of motion information may be available. [0095]);
code the current video block based on the determined motion information (When a video coder (e.g., video encoder 20 and/or video decoder 30) is to code motion information [0127]); and  
update a table using a new motion candidate corresponding to the determined motion information (Motion compensation unit 44 may add candidates to the candidate list based on a particular, predetermined order. [0074]);
wherein the table comprises one or more motion candidates derived from one or more video blocks that have been coded, and at least one motion candidate is removed from the table, due to the at least one motion candidate being identified as a redundancy of current motion candidates by a redundancy checking before adding the new motion candidate into the table, wherein at least one motion candidate in the table is checked during determination of motion information of a subsequent video block ([0267] For a given list of candidates, two factors that may determine the efficiency of the merge candidate list is (1) ordering of the candidate list (e.g., how to assign the order of the candidates in the list) and (2) pruning (e.g., removing the redundancy among those candidates).),
wherein the redundancy checking is performed in an order of one or more indices of one or more motion candidates in the table (In general, it is preferred to have the most likely chosen candidate to be first in order in the candidate list, as the index to the first candidate may be signalled with fewer. Also, having more varied candidates in the list (e.g., less redundancy) increases the chances that a more accurate motion vector is present among the candidates in the list. [0267]).

Regarding claim 20, Lee teaches a non-transitory computer-readable storage medium storing instructions that cause a processor ([0041] Computer-readable medium 16 may include transient media, such as a wireless broadcast or wired network transmission, or storage media (that is, non-transitory storage media; [0008] In another example, this disclosure describes an apparatus configured to decode video data, the apparatus comprising a memory configured to store a current block of video data and one or more processors) to: 
determine motion information of a current video block of a video (a set of motion information may be available. [0095]);
code the current video block based on the determined motion information (When a video coder (e.g., video encoder 20 and/or video decoder 30) is to code motion information [0127]); and
update a table using a new motion candidate corresponding to the determined motion information (Motion compensation unit 44 may add candidates to the candidate list based on a particular, predetermined order. [0074]);
wherein the table comprises one or more motion candidates derived from one or more video blocks that have been coded, and at least one motion candidate is removed from the table, due to the at least one motion candidate being identified as a redundancy of current motion candidates by a redundancy checking before adding the new motion candidate into the table, wherein at least one motion candidate in the table is checked during determination of motion information of a subsequent video block ([0267] For a given list of candidates, two factors that may determine the efficiency of the merge candidate list is (1) ordering of the candidate list (e.g., how to assign the order of the candidates in the list) and (2) pruning (e.g., removing the redundancy among those candidates).),
wherein the redundancy checking is performed in an order of one or more indices of one or more motion candidates in the table (In general, it is preferred to have the most likely chosen candidate to be first in order in the candidate list, as the index to the first candidate may be signalled with fewer. Also, having more varied candidates in the list (e.g., less redundancy) increases the chances that a more accurate motion vector is present among the candidates in the list. [0267]).

Regarding claim 21, Lee teaches a non-transitory computer-readable recording medium storing a bitstream representation which is generated by a method performed by a video processing apparatus ([0041] Computer-readable medium 16 may include transient media, such as a wireless broadcast or wired network transmission, or storage media (that is, non-transitory storage media; [0008] In another example, this disclosure describes an apparatus configured to decode video data, the apparatus comprising a memory configured to store a current block of video data and one or more processors), wherein the method comprises: 
determining motion information of a current video block of a video (a set of motion information may be available. [0095]);
generating the bitstream representation from the current video block based on the determined motion information (When a video coder (e.g., video encoder 20 and/or video decoder 30) is to code motion information [0127]); and 
updating a table using a new motion candidate corresponding to the determined motion information (Motion compensation unit 44 may add candidates to the candidate list based on a particular, predetermined order. [0074]);
([0267] For a given list of candidates, two factors that may determine the efficiency of the merge candidate list is (1) ordering of the candidate list (e.g., how to assign the order of the candidates in the list) and (2) pruning (e.g., removing the redundancy among those candidates).),
wherein the redundancy checking is performed in an order of one or more indices of one or more motion candidates in the table (In general, it is preferred to have the most likely chosen candidate to be first in order in the candidate list, as the index to the first candidate may be signalled with fewer. Also, having more varied candidates in the list (e.g., less redundancy) increases the chances that a more accurate motion vector is present among the candidates in the list. [0267]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nishitani (US 20140219356 A1).
Lee teaches the method of claim 1. Lee does not teach the following limitations, however, in an analogous art, Nishitani teaches wherein when at least one of current motion candidates in the table is redundant to the new motion candidate, the counter indicating a number of motion candidates in the table is not increased ([0431] After defining the variables n and m indicating the indices in the reference candidate list, a counter s indicating the number of candidates in the reference candidate list added in a deletion list is set to 0 (S1010). A decision is then made in step S1002 as to whether m is already added in the deletion list. If m is not added in the deletion list yet (N in S1002), m is added in the deletion list (S1003), and the counter s is updated by being incremented by 1 (S1011).).  
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Nishitani and apply them to Lee. One would be motivated as such as the coding efficiency is improved and the redundancy is reduced (Nishitani: [0499])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lim (US 20190297325 A1).
Regarding claim 11, Lee teaches the method of claim 10. Lee does not teach the following limitations, however, in an analogous art, Lim wherein when the new motion candidate is added into the table, the new motion candidate has an index greater than other motion candidates in the table (an index value of the motion vector candidate that is added to mvpListLX first may be set to 0, and an index value of the motion vector candidate added next thereto may be set to 1 [0298]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lim and apply them to Lee. One Lim: [0006])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chen (US 20180352223 A1).

Regarding claim 14, Lee teaches the method of claim 1. Lee does not teach the following limitations, however, in an analogous art, Chen teaches wherein the at least one motion candidate is removed from the table to provide an empty entry in the table and motion candidates whose indices are greater than that of the at least one motion candidate are moved forward to fill the empty entry and the adding of the new motion candidate into the table is performed after the moving of the motion candidates (The video encoder then generates a merge index that indicates the position of the selected candidate in the pruned merge candidate list 500. In the example, the merge index is 2 if the candidate 414 is selected and 4 if the candidate 422 is selected. In some embodiments, the video encoder may reorder the pruned merge candidate list 500 and the value of the merge index is based on such reordering. [0059]).  
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Chen and apply them to Lee. One would be motivated as such as to improve encoding/decoding efficiency of a picture. (Chen: [0096])

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486